                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


EDWARD WARD, Individually and on                                                         PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                       No. 5:20-cv-531


LIBERTY OILFIELD SERVICES, LLC, and                                                    DEFENDANTS
LIBERTY OILFIELD SERVICES, INC.


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Edward Ward (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorneys Merideth Q. McEntire and Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

against Defendants Liberty Oilfield Services, LLC, and Liberty Oilfield Services, Inc.

(collectively “Defendants” or “Defendant”), he states and alleges as follows:

                                I. PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff, individually and on behalf of

all other similarly situated employees of Defendants at any time within a three-year

period preceding the filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees, as a

result of Defendants’ failure to pay Plaintiff and all other hourly-paid employees lawful

overtime compensation for hours in excess of forty (40) hours per week.

                                             Page 1 of 11
                      Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                              Original Complaint—Collective Action
       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                             II.      JURISDICTION AND VENUE

       4.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     Defendants conduct business in this District and a substantial part of the

events alleged herein occurred in this District.

       6.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because Texas has personal jurisdiction over Defendants, and Defendants

therefore “reside” in Texas.

       7.     On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

                                       III.     THE PARTIES

       8.     Plaintiff is an individual and a citizen and resident of Bexar County.

       9.     Defendant Liberty Oilfield Services, LLC, (“Liberty LLC”), is a Colorado

limited liability company, registered to do business in Texas.

       10.    Liberty LLC’s registered agent for service in Texas is C T Corporation

System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       11.    Separate Defendant Liberty Oilfield Services, Inc. (“Liberty Inc.”), is a

Colorado for-profit corporation, registered to do business in Texas.



                                              Page 2 of 11
                       Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                               Original Complaint—Collective Action
      12.    Liberty Inc.’s registered agent for service in Texas is C T Corporation

System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      13.    Defendants maintain a website at https://www.libertyfrac.com/.

                               IV.      FACTUAL ALLEGATIONS

      14.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated herein.

      15.    Liberty LLC and Liberty Inc. were at all times relevant hereto operating as

a joint enterprise, with centralized policies, particularly regarding pay, applied to all

employees and with unified control and management.

      16.    Liberty LLC and Liberty Inc. acted jointly as “employers” within the

meanings set forth in the FLSA, and were, at all times relevant to the allegations in this

Complaint, the employers of Plaintiff.

      17.    Liberty LLC and Liberty Inc. exercised unified operational control and

management, as well as control over Plaintiff and other employees, including shared

power to supervise, hire and fire, establish wages and wage policies, and set schedules

for their employees.

      18.    Upon information and belief, the revenue generated from Liberty LLC and

Liberty Inc. is merged and managed in a unified manner.

      19.    Liberty LLC and Liberty Inc. operate a principal office at 950 17th Street,

Suite 2000, Denver, Colorado 80202.

      20.    As a result of this unified operation, control, management, and ownership

with the authority to establish wages and pay policies, Liberty LLC and Liberty Inc.

operated as a single enterprise.
                                              Page 3 of 11
                       Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                               Original Complaint—Collective Action
       21.    Defendants’ annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of exercise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       22.    Defendants have at least two (2) employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce.

       23.    Defendants were at all times relevant hereto Plaintiff’s employer, as well

as the employers of the members of the proposed classes and are and have been

engaged in the interstate commerce as that term is defined under the FLSA.

       24.    Defendants operate an oil and natural gas company with locations across

the United States including several in Texas.

       25.    Plaintiff was hired by Defendants as an hourly employee at one of

Defendants’ locations in Texas during the three years preceding the filing of this

Complaint.

       26.    During Plaintiff’s employment, Defendants classified Plaintiff as non-

exempt from the overtime requirements of the FLSA and paid Plaintiff an hourly wage.

       27.    At all times material hereto, Plaintiff was entitled to the rights, protection

and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et seq.

       28.    Plaintiff worked for Defendants as an hourly-paid Equipment Operator

from November of 2017 until April of 2020.

       29.    Plaintiff and other hourly-paid Equipment Operators for Defendants

received daily field bonuses in the amount of thirty-five dollars ($35.00).

       30.    Plaintiff and other hourly-paid Equipment Operators also received

quarterly performance bonuses.
                                             Page 4 of 11
                      Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                              Original Complaint—Collective Action
       31.    Plaintiff and other hourly-paid Equipment Operators regularly worked in

excess of forty (40) hours per week while working for Defendants.

       32.    Defendants paid Plaintiff and other hourly-paid Equipment Operators 1.5

times their base hourly rate for each hour they worked over forty (40) in a workweek.

       33.    However, Defendants did not include all forms of compensation, such as

nondiscretionary bonuses given to Plaintiff and other hourly-paid Equipment Operators,

in their regular rate of pay when calculating their overtime rate of pay.

       34.    Plaintiff and other Equipment Operators were classified as hourly

employees and paid an hourly rate.

       35.    Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as nondiscretionary bonuses, “must be totaled in with other

earnings to determine the regular rate on which overtime pay must be based.”

       36.    Defendants violated the FLSA by not including all forms of compensation,

such as nondiscretionary bonuses, in Plaintiff’s and similarly situated employees’

regular rate when calculating their overtime pay.

       37.    Upon information and belief, Defendants’ pay practices were the same for

all hourly workers at all of Defendants’ locations.

       38.    The pay practices that violate the FLSA alleged herein were the same at

all of Defendants’ locations because the policies were centralized human resources

policies implemented uniformly from Defendants’ principal office.

       39.    Defendants knew or showed reckless disregard for whether the way they

paid Plaintiff and similarly situated employees violated the FLSA.



                                             Page 5 of 11
                      Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                              Original Complaint—Collective Action
                   V.       REPRESENTATIVE ACTION ALLEGATIONS

       40.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       41.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       42.     Plaintiff brings his FLSA claims on behalf of all other hourly-paid

Equipment Operators who were employed by Defendants at any time within the

applicable statute of limitations period.

       43.     Plaintiff and all other similarly situated employees were classified by

Defendants as non-exempt from the overtime requirements of the FLSA and are entitled

to payment of the following types of damages:

       A.      Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked in excess of forty (40) hours in a workweek;

       B.      Liquidated damages; and

       C.      Attorney’s fees and cost.

       44.     The relevant time period dates back three (3) years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       45.     The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.      They were classified as non-exempt from overtime pay under the FLSA;

       B.      They were employed by Defendants as Equipment Operators;

       C.      They had the same or similar job duties;
                                               Page 6 of 11
                        Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                                Original Complaint—Collective Action
       D.      They were paid hourly rates;

       E.      They recorded their time in the same manner;

       F.      They received nondiscretionary bonuses; and

       G.      They were subject to Defendants’ common policy of improperly calculating

overtime pay for hours worked over forty (40) per work week.

       46.     Plaintiff is unable to state the exact number of the potential members of

the FLSA Collective but believes that the group exceeds one hundred (100) persons.

       47.     Plaintiff has filed or will soon file a written Consent to Join this lawsuit.

       48.     Defendants can readily identify the members of the Section 16(b)

Collective. The names, physical addresses, electronic mailing addresses and phone

numbers of the FLSA collective action plaintiffs are available from Defendants, and a

Court-approved Notice should be provided to the FLSA collective action plaintiffs via

first class mail, email and text message to their last known physical and electronic

mailing addresses and cell phone numbers as soon as possible, together with other

documents and information descriptive of Plaintiff’s FLSA claim.

                             VI.   FIRST CLAIM FOR RELIEF
                          (Individual Claim for Violation of FLSA)

       49.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       50.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

employee’s regular rate for all hours worked in excess of forty (40) per week.

       51.     Defendants violated 29 U.S.C.S. § 207 by failing to pay a proper overtime

premium to Plaintiff for all hours worked over forth (40) each week.


                                              Page 7 of 11
                       Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                               Original Complaint—Collective Action
       52.     Defendants violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, such as nondiscretionary

bonuses, in Plaintiff’s regular rate when calculating his overtime pay.

       53.     Defendants’ conduct and practice, as described above, have been and are

willful, intentional, unreasonable, arbitrary and in bad faith.

       54.     By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney’s fees as provided by the FLSA.

       55.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII. SECOND CLAIM FOR RELIEF
                      (Collective Action Claim for Violation of FLSA)

       56.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       57.     Plaintiff brings this collective action on behalf of all similarly situated

employees to recover monetary damages owed by Defendants to Plaintiff and members

of the putative collective for all the overtime compensation for all the hours they worked

in excess of forty (40) each week.

       58.     Plaintiff brings this action on behalf of himself and all similarly situated

employees, former and present, who were and/or are affected by Defendants’ willful and

intentional violation of the FLSA.




                                              Page 8 of 11
                       Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                               Original Complaint—Collective Action
       59.    At all relevant times, Defendants have been, and continue to be, and

“employer” of Plaintiff and all those similarly situated within the meaning of the FLSA, 29

U.S.C. § 203.

       60.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee’s regular rate for all hours that the employee works in excess

of forty (40) per week.

       61.    Defendants classified Plaintiff and all other similarly situated employees as

non-exempt from the overtime requirements of the FLSA and paid them an hourly wage.

       62.    Defendants violated 29 U.S.C.S. § 207 by failing to pay a proper overtime

premium to Plaintiff and other similarly situated employees for all hours worked over

forth (40) each week.

       63.    Defendants violated Section 778.208 of Title 29 of the CFR by not

including all forms of compensation, such as nondiscretionary bonuses, in Plaintiff’s and

all other similarly situated employees’ regular rate when calculating their overtime pay.

       64.    Defendants failed to pay these workers at the proper overtime rate.

       65.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the opt-in collective of hourly-paid employees who

received nondiscretionary bonuses may be properly defined as follows:

              All hourly-paid Equipment Operators in the last three years
              who earned a bonus in connection with work performed in any
              week in which they worked more than forty (40) hours.

       66.    Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.



                                             Page 9 of 11
                      Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                              Original Complaint—Collective Action
       67.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney’s fees as provided by the FLSA.

       68.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                   VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Edward Ward, individually and on

behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer herein as follows:

       A.     That Defendants be required to account to Plaintiff, the collective

members, and the Court for all of the hours worked by Plaintiff and the collective

members and all monies paid to them;

       B.     A declaratory judgment that Defendants’ practices violate the FLSA and

attendant regulations at 29 C.F.R. § 516, et seq.;

       C.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       D.     Judgment for damages for all unpaid overtime compensation under the

FLSA and attendant regulations at 29 C.F.R. § 516, et seq.;

       E.     Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. § 516, et seq., in an amount equal to all unpaid overtime
                                               Page 10 of 11
                         Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                                 Original Complaint—Collective Action
compensation owed to Plaintiff and members of the collective during the applicable

statutory period;

       F.     An order directing Defendants to pay Plaintiff and members of the

collective pre-judgment interest, reasonable attorney’s fees and all costs connected with

this action; and

       G.     Such other and further relief as this Court may deem just and proper.

                                                        Respectfully submitted,

                                                        PLAINTIFF EDWARD WARD,
                                                        Individually and on Behalf of
                                                        All Others Similarly Situated

                                                        SANFORD LAW FIRM, PLLC
                                                        One Financial Center
                                                        650 South Shackleford, Suite 411
                                                        Little Rock, Arkansas 72211
                                                        Telephone: (501) 221-0088
                                                        Facsimile: (888) 787-2040

                                                        /s/ Merideth Q. McEntire
                                                        Merideth Q. McEntire
                                                        Tex. Bar No. 24105123
                                                        merideth@sanfordlawfirm.com

                                                        /s/ Josh Sanford
                                                        Josh Sanford
                                                        Tex. Bar No. 24077858
                                                        josh@sanfordlawfirm.com




                                           Page 11 of 11
                     Edward Ward, et al. v. Liberty Oilfield Services, Inc., et al.
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-531
                             Original Complaint—Collective Action
